Citation Nr: 0609402	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the VA 
Regional Office (RO) in Manila, Philippines, which denied 
entitlement to disability pension because the appellant was 
not legally eligible for VA benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant did not have service in the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant does not meet basic eligibility requirements 
for entitlement to VA benefits.  38 U.S.C.A. §§ 101 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In a letter dated in August 2003, VA notified the appellant 
of the information and evidence needed to demonstrate 
eligibility for VA benefits.  The letter described what part 
of that evidence the appellant was to provide and what part 
VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter also generally advised 
the appellant to submit any additional information to 
demonstrate eligibility.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  VA did not provide notice of the 
evidence needed to support a claim for disability pension, 
but VA is not required to provide VCAA notice of the 
information and evidence necessary to substantiate a claim 
when facts of record render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  
Thus, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

Here, the issue involves whether the veteran had qualifying 
service.  The veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA provided the appellant 
VCAA notice in August 2003, prior to the September 2003 AOJ 
decision on appeal.  Additionally, the appellant received 
that notice prior to the June 2004 decision denying 
eligibility for compensation for service connection.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  Because the case turns more on a legal 
question than a factual one, discussion of 

VA also complied with the VCAA's duty to assist by aiding the 
appellant in obtaining evidence and affording him an 
opportunity to testify before an RO hearing officer and/or 
the Board, even though he declined to do so.  All known and 
available records relevant to the issue on appeal were 
obtained and are associated with the appellant's claims file, 
and the appellant does not contend otherwise.  In any case, 
because the evidence of record indicates that the appellant 
is ineligible for the claimed benefits, there is no 
reasonably possibility that further development could aid the 
appellant in substantiating his claim.  Therefore, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the appellant, and no further action is 
necessary to meet the requirements of the VCAA.  

In July 2003, the appellant submitted an application for 
disability pension.  He provided copies of military records 
indicating his service with the Commonwealth Army of the 
Philippines from December 1941 to February 1946.  Included in 
the documentation was a certificate of completion of a 1946 
Basic Training Course supervised by the United States Army.  
In September 2003, the RO denied the appellant's claim 
because the evidence showed no legal entitlement to VA 
benefits.  

In April 2004, the appellant stated that, because the RO 
denied his eligibility for disability pension, he was filing 
a claim for compensation for service-connected disabilities.  
The appellant alleged that he was inducted into the United 
States Armed Forces in the Far East (USAFFE) from December 
1941 to February 1946.  In April 2004, the National Personnel 
Records Center (NPRC) indicated that the appellant did not 
have service in the Philippine Commonwealth Army in the 
service of the United States Armed Forces.  The RO denied the 
appellant's claim in June 2004, finding that the appellant 
did not have the requisite military service to establish 
eligibility for VA benefits.  

To be eligible for VA benefits, an individual must be a 
qualified veteran, which is defined in VA regulations as a 
person who served in the active military, naval, or air 
service.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Active military service includes full-time duty in the United 
States Armed Forces.  See 38 C.F.R. § 3.6.  Service in the 
organized military forces of the Commonwealth Army of the 
Philippines may constitute recognized service in the Armed 
Forces of the United States for VA compensation, but not 
pension purposes if such service is certified as qualifying 
by the appropriate military authority.  See 38 C.F.R. §§ 
3.40(c), 3.203.  

To establish entitlement to VA benefits, VA may accept 
evidence of service submitted by the claimant, without 
verification by the Service Department, if the documents were 
issued by the United States Service Department.  See 38 
C.F.R. § 3.203(a).  If there is no such documentation, VA 
must request Service Department verification of service in 
the United States Armed Forces.  VA is prohibited from 
finding on a basis other than Service Department 
documentation or verification of service that a particular 
individual served in the United State Armed Forces.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service 
Department assessments are binding on VA for purposes of 
establishing service in the United States Armed Forces.  See 
Spencer v. West, 13 Vet. App. 376, 380 (2000).  

The appellant submitted evidence of his service in the 
Philippine Commonwealth Army, including a certificate of 
completion of training supervised by the United States Army; 
however, the documents were not issued by the United States 
Service Department and do not meet the evidentiary 
restrictions of 38 C.F.R. § 3.203.  Furthermore, the 
documents do not indicate that the appellant served in the 
Philippine Army on behalf of the United States Army.  Because 
there was no verified documentation of record indicating the 
appellant's service with the United States Armed Forces, his 
eligibility for VA benefits required Service Department 
verification of his service with the United States Army.  In 
April 2004, the Service Department indicated that the 
appellant did not have service in the Philippine Commonwealth 
Army on behalf of the United States Armed Forces.  That 
assessment is binding on VA.  Therefore, the appellant does 
not have qualifying service to establish his status as a 
"veteran" of the United States military.  Consequently, the 
appellant is not eligible for VA benefits, and his claim for 
basic eligibility for VA benefits must be denied.
   

ORDER

The appellant does not meet basic eligibility requirements 
for VA benefits, and the appellant's claim is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


